NO.
12-06-00092-CV
NO. 12-06-00093-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: EZRA DONNELL,  §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Ezra Donnell
seeks a writ of mandamus requiring the Honorable David V. Wilson, Judge of the
217th Judicial District Court, Angelina County, Texas, to either loan him the
record from his criminal trial or, alternatively, conduct a hearing on his
motion for loan of the record.  Donnell
is requesting the record for preparation of an application for postconviction
writ of habeas corpus in two felony cases.
            Courts of
appeals have no jurisdiction over postconviction writs of habeas corpus in
felony cases.  See Tex. Code Crim. Proc. Ann. § 11.07, § 3
(Vernon 2005); Board of Pardons and Paroles ex rel. Keene v. Eighth Court
of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (jurisdiction to
grant postconviction habeas relief lies exclusively with court of criminal
appeals).  Because Donnell requests the
record for purposes of pursuing postconviction relief in two felony cases, we
conclude that we have no jurisdiction to consider the merits of his
petition.  See In re Trevino,
79 S.W.3d 794, 795 (Tex. App.–Corpus Christi 2002, orig. proceeding); but cf.
In re Bunch, No. 07-03-00103-CV, 2003 WL 21140912, at * 1 (Tex.
App.–Amarillo May 16, 2003, orig. proceeding) (not designated for publication)
(holding that appellate court had no jurisdiction to require district court to
provide copy or loan record, but could direct court to conduct hearing on
relator’s motion for record).  Therefore,
Donnell’s petition for writ of mandamus is dismissed for want of
jurisdiction.
 
 
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
Opinion delivered March 31, 2006.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)